Citation Nr: 0901035	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-32 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for Type II Diabetes Mellitus and, if 
so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1960 
until retiring in September 1981.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, which 
determined the veteran had not submitted new and material 
evidence to reopen his previously denied, unappealed, claim 
for service connection for diabetes.

In August 2008, as support for his claim, the veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board - also commonly referred to 
as a Travel Board hearing.  Following the hearing, the 
presiding judge held the record open for 30 days so the 
veteran could obtain and submit supporting medical evidence, 
which he did later in August 2008.  He did not waive his 
right to have the RO initially consider this additional 
evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2008).  See also 
Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 
F.3d 1339, 1346 (Fed. Cir. 2003).  But since the Board is 
reopening his claim on the basis of new and material 
evidence, indeed, based on this additional evidence he 
submitted, and then granting the claim on the underlying 
merits, the Board may consider this additional evidence in 
the first instance because he is not prejudiced.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).




FINDINGS OF FACT

1.  The veteran did not appeal the RO's November 1991 rating 
decision denying his claim for service connection for 
diabetes.

2.  However, additional medical evidence submitted since that 
November 1991 RO decision - in particular, a recent August 
2008 statement from the veteran's private treating physician, 
J.D.S., M.D., F.A.C.P., F.A.C.E., a specialist in 
endocrinology and metabolism, is not cumulative or redundant 
of evidence already on file, relates to an unestablished fact 
necessary to substantiate this claim, and raises a reasonable 
possibility of substantiating this claim.

3.  This additional medical statement, especially viewed in a 
light most favorable to the veteran's claim, makes the 
evidence for and against his claim about evenly balanced on 
the determinative issue of whether his elevated glucose 
(blood sugar) reading in service - in 1974, and the other 
findings of a glucose tolerance test were objective clinical 
indications he was pre-diabetic, although diabetes was not 
actually first diagnosed until several years later, in 1989 
or thereabouts, after his military service had ended.


CONCLUSIONS OF LAW

1.  The RO's November 1991 rating decision denying the 
veteran's claim for service connection for diabetes is final.  
38 U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R. §§ 20.302, 
20.1103 (2008).

2.  But there is new and material evidence since that 
decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
Supp. 2005); 38 C.F.R §§ 3.102, 3.156, 3.159 (2008).

3.  And resolving all reasonable doubt in his favor, it is 
just as likely as not his diabetes was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was 
codified at 38 U.S.C.A. §§ 5100, 5103, et seq., and the 
implementing regulations were codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA requires that VA notify 
the veteran of the type of evidence and information needed to 
substantiate his claim, including apprising him of whose 
specific responsibility - his or VA's, it is for obtaining 
the supporting evidence.  38 U.S.C.A. § 5103(a).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The VCAA's notice requirements apply to all elements of a 
claim, including the downstream disability rating and 
effective date elements in the event service connection is 
granted (or, as here, the claim for service connection is 
reopened on the basis of new and material evidence and then 
granted).  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See, 
too, Kent v. Nicholson, 20 Vet. App. 1 (2006), wherein the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
VA must both notify a veteran of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement 
to the underlying benefit that is being sought.  To satisfy 
this requirement, VA adjudicators are required to look at the 
bases of the denial in the prior decision and provide the 
veteran a notice letter describing what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  See also VA Gen. Couns. Mem., 
para. 2, 3 (June 14, 2006).



Further, to the extent possible, VCAA notice should be 
provided prior to initially adjudicating a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  
If, however, it was not or the notice provided was inadequate 
or incomplete, this timing error in the provision of the 
notice may be effectively "cured" by providing any 
necessary notice and then going back and readjudicating the 
claim - such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), such that the intended purpose of 
the notice is not frustrated and the veteran is given ample 
opportunity to participate effectively in the adjudication of 
his claim.  In other words, the timing error is ultimately 
nonprejudicial, i.e., harmless.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) and 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
See, as well, 38 C.F.R. § 20.1102.  See also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).

The duty to assist requires that VA make earnest efforts to 
help the veteran obtain supporting evidence - including, if 
necessary to decide his claim, having him examined for a 
medical nexus opinion.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  An examination and opinion, however, are not 
required unless and until there is new and material evidence 
to reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii).

Here, since the Board is reopening the veteran's claim on the 
basis of new and material evidence, and then granting service 
connection on the underlying merits, there is no need to 
discuss whether there has been compliance with the notice-
and-duty-to-assist provisions of the VCAA because even were 
the Board to assume, for the sake of argument, there has not 
been this is ultimately inconsequential and, therefore, at 
most harmless, i.e., nonprejudicial error.  See 38 C.F.R. 
§ 20.1102.



II.  Whether there is New and Material Evidence to Reopen the 
Veteran's Previously Denied, Unappealed, Claim for Service 
Connection for Diabetes

The RO first considered and denied the veteran's claim for 
service connection for diabetes in a November 1991 rating 
decision.  The RO denied the claim because, although there 
were indications he had an elevated blood sugar level during 
service, in 1974, as determined by a glucose tolerance test 
(GTT), diabetes was never actually diagnosed while he was in 
the military or within one year of his retirement, instead, 
several years later.  And the results of the GTT, alone, were 
mere laboratory findings and, therefore, did not represent a 
ratable disability for VA compensation purposes.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Cf. 61 Fed. Reg. 20440, 20445 (May 7, 1996) 
(Diagnoses of hyperlipidemia, elevated triglycerides, and 
elevated cholesterol are actually laboratory results and are 
not, in and of themselves, disabilities.  As a result, they 
are not appropriate entities for the rating schedule.).

The veteran did not file a timely notice of disagreement 
(NOD) to initiate an appeal of that November 1991 RO 
decision, so it is final and binding on him based on the 
evidence then of record and not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105(c); see also 
38 C.F.R. §§ 20.200, 20.302, 20.1103.

Since the RO has previously considered and denied this claim 
and the veteran did not timely appeal the decision, the first 
inquiry is whether new and material evidence has been 
submitted to reopen this claim.  38 C.F.R. § 3.156.  
And irrespective of whether the RO determined there was new 
and material evidence to reopen the claim, so, too, must the 
Board make this threshold preliminary determination, before 
proceeding, because it affects the Board's jurisdiction to 
adjudicate the underlying claim on the merits, i.e., on a de 
novo basis.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  



If the Board finds that new and material evidence has not 
been submitted, then its' analysis must end, as further 
analysis is neither required nor permitted.  See Barnett, 83 
F.3d at 1383-4.  If, however, there is new and material 
evidence, then VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.

For petitions to reopen, as here, filed on or after August 
29, 2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers; and material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

The RO's November 1991 denial of the veteran's claim is the 
most recent final and binding decision on the claim, so it 
marks the starting point for determining whether there is new 
and material evidence to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required 
to review for newness and materiality only the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis to determine whether a claim should be 
reopened and readjudicated on the merits).



Based on the grounds stated for the denial of the claim in 
the RO's November 1991 decision, new and material evidence 
would consist of competent evidence suggesting there a 
correlation between the veteran's post-service diagnosis of 
diabetes and the results of his GTT during service noting an 
elevated blood sugar level.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The additional evidence since submitted includes, among other 
things, an August 2008 handwritten note on a prescription 
form from the veteran's private physician, J.D.S., M.D., 
F.A.C.P., F.A.C.E., a specialist in endocrinology and 
metabolism, stating the values obtained from the veteran's 
GTT during service, in May 1974, indicate he was pre-
diabetic.  Dr. J.D.S. specified these GTT values, also 
pointing out that, according to internet medical literature 
regarding pre-diabetes (obtained from the American College of 
Endocrinology website (AACE.com), which he invited VA 
adjudicators to consult), these GTT values during the 
veteran's service confirmed he had impaired fasting and post 
prandial glucose.

This additional evidence is both new and material to the case 
because it relates to an unestablished fact necessary to 
substantiate the claim for service connection for diabetes 
and raises a reasonable possibility of substantiating this 
claim.  In effect, this evidence indicates the veteran had 
early, i.e., prodromal symptoms of diabetes while he was in 
the military, although the condition was not actually first 
diagnosed until several years later, after he had retired 
from the military.  See, e.g., Utendahl v. Derwinski, 1 Vet. 
App. 530, 531 (1991); see also Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998) (holding that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim); and see, 
too, Justus v. Principi, 3 Vet. App. 510 (1992) (indicating 
the additional evidence in question is presumed credible for 
the limited purpose of determining whether it is new and 
material).  So the claim is reopened, and the Board will now 
proceed to adjudicate the claim on the underlying merits.

III.  Whether the Veteran is Entitled to Service Connection 
for Diabetes

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  

Diabetes Mellitus will be presumed to have been incurred in 
service if manifested to a compensable degree of at least 10-
percent disabling within one year after service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  


Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the veteran has it).  Here, this is not in question 
since the veteran's VA medical records as well as the August 
2008 letter from his private endocrinologist, J.D.S., confirm 
the veteran has diabetes and, in fact, has for many years 
now.  Consequently, the determinative issue is whether this 
condition is somehow attributable to his military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).



Concerning this, the veteran advances two theories as to how 
his diabetes relates to his military service.  On the one 
hand, he asserts the condition is attributable to herbicide 
exposure (namely, Agent Orange) in Vietnam - thereby 
entitling him to presumptive service connection.  This theory 
of entitlement is predicated on the notion that diseases 
associated with exposure to certain herbicide agents used in 
support of military operations in the Republic of Vietnam 
during the Vietnam era will be presumed to have been incurred 
in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  These 
diseases are:  chloracne or other acneform disease consistent 
with chloracne, Type II Diabetes, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

Furthermore, even if a veteran does not have a disease listed 
at § 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  And he may present proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  See, too, McCartt v. West, 12 Vet. App. 164, 167 
(1999) (indicating the principles set forth in Combee, which 
instead concerned exposure to radiation, are equally 
applicable in cases involving Agent Orange exposure to 
establish direct causation).

Here, though, as will be explained, the veteran is entitled 
to service connection for his diabetes on a direct incurrence 
basis - that is, on the alternative theory he is alleging 
that the condition initially manifested while he was in the 
military, albeit in a prodromal state, as evidenced by the 
results of his GTT during service confirming he had an 
elevated blood sugar level, so pre-diabetic.  This, in turn, 
means the Board need not discuss whether he also is entitled 
to service connection on a presumptive basis.

The veteran's service treatment records confirm he was seen 
in May 1974 for evaluation of abnormal two-hour post prandial 
blood sugar and three-hour GTT.  The evaluating internist 
determined the values of the GTT were minimally abnormal and 
probably reflected mild overweight condition.  So the veteran 
was advised to lose weight.  The doctor did not recommend any 
specific dietary intervention or medicine, and it was not 
determined that the results of the GTT were representative of 
any underlying diabetes mellitus.  The diagnostic impression 
was minimal glucose tolerance, probably of no clinical 
significance.

When reevaluated a few years later, in 1978, while still on 
active duty, the veteran's fasting blood sugar was normal.  
The report of his military separation examination noted his 
history of having been seen in the early 1970s for sugar in 
his urine with two-hour post prandial negative, evaluation 
negative, and no consequences or sequelae (i.e., residuals).  
Urinalysis was negative for sugar.  He retired from the 
military in September 1981, after more than 20 years of 
active duty service.

Other records, including the report of his July 1991 VA 
compensation examination, show the veteran did not actually 
receive a diagnosis of diabetes until 1989 -approximately 8 
years after he retired from the military.  When recounting 
his relevant medical history prior to being examined, he 
mentioned the elevated blood sugar reading in service during 
the early-to-mid 1970s and said he was then told the problem 
could be controlled by his diet.  He also said that in 1989, 
when told he was a Type B diabetic (i.e., that he had Type II 
Diabetes Mellitus), it was also indicated that he had been 
one since first detected in the early-to-mid 1970s -
referring to the elevated glucose reading while in the 
military.  The examiner essentially reiterated this history 
in the report of his evaluation - also noting that since the 
1989 initial diagnosis the veteran had been put on a 1,500 
calorie diet, but that he continued to be obese (about 30-40 
pounds overweight), and that he admits to not checking his 
sugar level very often, other than every once in a while when 
he would borrow a strip from somebody and check his urine and 
it would show just a little elevation in the sugar.  He also 
was not then currently being followed by anyone for treatment 
of the condition, including by doctors at the Chanute Air 
Force Base where he had received the initial diagnosis.

Upon completion of the objective clinical portion of that 
July 1991 VA compensation examination, the pertinent 
diagnoses were:  1) Diabetes Mellitus, unmanaged, 
noncompliant and 2) obesity.

So although the veteran had elevated blood sugar in service, 
as confirmed by the results of his GTT, his evaluating 
military doctors determined those findings of that test were 
only of minimal clinical significance and could be lowered to 
within an acceptable level by him simply losing weight.  The 
fact also remains that he, admittedly, did not actually ever 
receive a diagnosis of diabetes while in service or even 
within one year of his retirement from the military.  Hence, 
the Board may not presume his diabetes was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  There is still the viable possibility, 
however, of service connecting his diabetes on the notion 
that the results of his GTT while in the military were early, 
i.e., prodromal indications of diabetes, that is to say, that 
he was pre-diabetic while in service which eventually 
progressed to full-blown diabetes within only a relatively 
few short years after he retired from the military.  See 
again 38 C.F.R. § 3.303(d), permitting service connection for 
disorders, as here, initially diagnosed after discharge if 
all the evidence, including relevant service records, 
establishes the disorder was incurred in service.

Concerning this determinative issue, the record contains an 
August 2008 letter from Dr. A.B. of the Christie Clinic 
Department of Internal Medicine regarding the potential 
relationship between the veteran's diabetes and the abnormal 
results of his GTT in service.  In this letter, Dr. A.B. 
provides that he wrote the letter upon reviewing some 
clinical paperwork from the veteran's days in the military.  
Dr. A.B. reaffirms these documents show certain glucose 
findings in May 1974, when the veteran had the GTT, which 
were minimally abnormal.  Dr. A.B. then indicates he concurs 
with these findings - further explaining that, "[he] would 
agree that, at that point in time, [the veteran] was not 
diabetic and the impression that was given was minimal 
glucose intolerance, probably of no clinical significance."  
Dr. A.B. goes on to note that, based on the veteran's records 
from September 1983, his symptoms "had stayed fairly 
consistent" for approximately a 10-year period.  Dr. A.B. 
also provides that it is "unclear exactly when the diagnosis 
of diabetes was made," but that the veteran arrived at Dr. 
A.B.'s practice diagnosed diabetic in September 2004.

The veteran also, however, as mentioned, has since 
supplemented the record with an additional medical nexus 
statement, also dated in August 2008, on a handwritten 
prescription form from another of his private treating 
physicians, J.D.S., M.D., F.A.C.P., F.A.C.E., a specialist in 
endocrinology and metabolism.  Dr. J.D.S. stated rather 
unequivocally that the values obtained from the veteran's GTT 
during service, in May 1974, indicate he was pre-diabetic.  
And in discussing the rationale for concluding this, Dr. 
J.D.S. specified these GTT values, but also pointing out 
that, according to internet medical literature regarding pre-
diabetes (obtained from the American College of Endocrinology 
website (AACE.com), which he invited VA adjudicators to 
consult), these GTT values during the veteran's service 
confirmed he had impaired fasting and post prandial glucose.

An absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology.  See, e.g., Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  Certainly then, given 
these August 2008 statements from these doctors - especially 
Dr. J.D.S., there is sufficient supporting evidence for 
concluding it is at least as likely as not the results of the 
GTT while the veteran was in the military, albeit only 
marginally abnormal, were nonetheless in actuality the early, 
i.e., prodromal indications of his later diagnosed diabetes.  
That is to say, the evidence for and against his claim is 
about evenly balanced on the dispositive issue of whether he 
was pre-diabetic in service.  And in this circumstance, he is 
given the benefit of the doubt and it is presumed he was, 
thereby entitling him to service connection for his diabetes.  
See 38 C.F.R. § 3.102.




ORDER

The veteran's petition to reopen the claim for diabetes is 
granted, as is the underlying claim for service connection.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


